Case: 2:19-cv-00019-WOB-CJS Doc #: 59 Filed: 10/18/19 Page: 1 of 2 - Page ID#: 777



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

                  Plaintiffs,                            No. 2:19-cv-19-WOB-CJS

 v.

 WP COMPANY LLC, d/b/a THE
 WASHINGTON POST,

                  Defendant.



                           NOTICE REGARDING DVDS FILED BY PLAINTIFF

           At this Court’s hearing on Wednesday, October 16, 2019, the Court directed plaintiff,

 Nicholas Sandmann, to file dvds containing videos regarding the incident at the Washington

 Memorial that Sandmann would like the Court to consider in connection with the motion. The

 Court also directed Sandmann to consult with defendant, WP Company LLC, doing business as

 The Washington Post, before filing. Sandmann’s counsel did not recall this direction, but do not

 object.

           Today, October 18, 2019, Sandmann filed seven dvds without first conferring with the

 Washington Post. Counsel for the defendant called Sandmann’s counsel, who advised that he

 was unable to withdraw the already-filed dvds and agreed that the Post should have time to

 review the videos before this Court rules on the pending motions.

           Accordingly, the parties agree that Sandmann’s filing of the dvds was premature. The

 Washington Post will review the videos filed by Sandmann. Following that review, the

 Washington Post may have objections to the videos. The Post will expeditiously advise this

 Court of the outcome of its review.
Case: 2:19-cv-00019-WOB-CJS Doc #: 59 Filed: 10/18/19 Page: 2 of 2 - Page ID#: 778




 /s/ Bethany A. Breetz                              Has seen and agreed:
 Philip W. Collier
 Bethany A. Breetz                                  /s/ Todd V. McMurtry (with permission)
 STITES & HARBISON, PLLC                            Todd V. McMurtry
 400 West Market Street, Suite 1800                 HEMMER DEFRANK WESSELS, PLLC
 Louisville, KY 40202-3352                          250 Grandview Drive, Suite 500
 Telephone: (502) 587-3400                          Ft. Mitchell, KY 41017
                                                    Telephone: (859) 344-1188
 William G. Geisen
 STITES & HARBISON, PLLC
 100 East RiverCenter Boulevard
 Suite 450 Covington, KY 41011
 Telephone: (859) 652-7601

 Kevin T. Baine (admitted pro hac vice )
 Thomas G. Hentoff (admitted pro hac vice)
 Nicholas G. Gamse (admitted pro hac vice )
 Katherine Moran Meeks (admitted pro hac vice )
 Whitney G. Woodward (admitted pro hac vice )
 Williams & Connolly LLP
 725 Twelfth Street, N.W.
 Washington, DC 20005


 Counsel for The Washington Post




                                      Certificate of Service

        I hereby certify that on October 18, 2019, I electronically filed the foregoing motion by

 using the CM/ECF system, which will send a notice of electronic filing to registered CM/ECF

 participants.


                                                     /s/ Bethany A. Breetz
                                                     Counsel for The Washington Post




                                                 -2-
